DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/14/2022.
Claims 1 and 7-13 are amended.
Claims 1-18 are currently pending and have been examined. 

















Response to Arguments
Applicant’s arguments filed 06/14/2022, with respect to the double patenting rejections, have been fully considered and are persuasive.  The double patenting rejections have been withdrawn.
Applicant’s arguments filed 06/14/2022, with respect to 35 USC § 112(b), have been fully considered but they are not persuasive.  Claims 1-18 remain rejected for the recitations of “a subject” in claims 1, 7, and 13, as explained in the rejection below.
Applicant’s arguments filed 06/14/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  Applicant argues that amended claims 1, 7 and 13 recite tangible features (i.e. a smartphone using GPS) and non-human processing steps (i.e. web-mapping and accessing the user data store) which amount to significantly more than the abstract idea and provides an improvement to the way pollutant data is collected (Remarks, pg. 2).
The Examiner respectfully disagrees.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (MPEP 2106.05(f)). The smartphone and GPS are recited at a high level and neither the claims nor the specification suggests that either component is inventive.  Instead, the Specification simply provides that the mobile computing device 104 may be a smartphone (pg. 7, second paragraph). The GPS is used in its ordinary capacity to determine location information; similarly, the smartphone is used in its ordinary capacity to receive data (i.e. from a user data store and the web). Accordingly, these limitations do not meaningfully limit the claim.  Furthermore, there is nothing present in the ordered combination of receiving location and pollutant data, and analyzing that data to provide a recommendation which is not present individually.  Thus, the examiner maintains that even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. 
Regarding the improvement argument, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement (MPEP 2106.05(a)). Applicant argues that the claims provide an improvement to the way pollutant data is collected, however the Specification simply provides that the smartphone can receive pollutant exposure data from a “wearable sensor 106”, which is not recited in the claims, or from sources on the Internet (pg. 5, paragraph 2).  Gathering data from the Internet is a conventional computer activity and not an improvement to technology (MPEP 2106.05(d)i.)  Furthermore web-mapping is mentioned only once in the Specification, and at too high of a level to suggest anything inventive (pg. 10, second paragraph “Alternatively, the App can determine the subject's risk level by knowing the subject's GPS location over time relative to webmapped sources of the aforementioned pollutants (i.e. freeways, high traffic roads, industrial factories, and construction sites). 
For at least these reasons, the Examiner is maintaining a § 101 rejection of claims 1-18.


Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 13 recite “a subject’s hair” in lines 7, 6, and 8, respectively.  It is  For purposes of examination, the Examiner will interpret claims 1, 7, and 13 to recite “the subject’s hair” in lines 7, 6, and 8, respectively.
Claims 2, 8, and 14 recite “based on a subject’s profile” in lines 2, 2, and 1, respectively.  It is unclear if “a subject” as recited in claims 2, 8, and 14 is the same as, or different from, “the subject” recited in the respective independent claims.  For purposes of examination, the Examiner will interpret claims 2, 8, and 14 to recite “based on the subject’s profile”.
Claims 2-6, 8-12, and 14-18, which depend from claims 1, 7, and 13, respectively, do not remedy the deficiencies noted above in the independent claims and are also rejected.
Appropriate correction is required.







Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more.
	Claim(s) 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-6 are directed to a method, claims 7-12 are directed to a manufacture, and claims 13-18 are directed to system.  Claims 1, 7, and 13 are parallel in nature, therefore, the analysis will use claim 13 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 7, and 13 recite the abstract idea of “providing a haircare product recommendation to a subject based on a damage assessment”.
Specifically, representative claim 13 recites abstract concepts, including: determine a subject’s location… determine a publicly accessible source of pollutant information … wherein the pollutant information is for a location in proximity to the subject’s location; determine an exposure amount of a pollutant impacting a subject’s hair; determine a damage assessment of the subject’s hair based on a type of pollutant and amount of pollutant exposure, including accessing … the subject’s hair type, a listing of pollutants, and quantification of hair damage based on hair type and exposure time for each pollutant; and provide at least one haircare product recommendation to the subject, wherein the recommendation is directed to repair damage to the hair provided in the damage assessment.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “providing a haircare product recommendation to a subject based on a damage assessment”. These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, providing a haircare product recommendation to a subject is certain methods of organizing human activity because it is an advertising or sales activity/behavior.  Thus claims 1, 7 and 13 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claim 13 recites the additional elements including: a GPS; a smart phone, including: a pollutant engine including computational circuitry; a recommendation engine including computational circuitry; a user data store.  Although the claims recite these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 7 and 13 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “providing a haircare product recommendation to a subject based on a damage assessment” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 7 and 13 are ineligible. 
	Dependent claim(s) 2-6, 8-12, and 14-18 merely further limit the abstract idea by further characterizing the hair damage assessment and pollutant, without reciting any additional elements.  Therefore, claims 2-6, 8-12, and 14-18 do not integrate the abstract idea into a practical application and do not render the claim as being significantly more than the underlying abstract idea for the same reasons as identified with respect to claims 1, 7 and 13.  
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being obvious over Blank (US 2020/0196936 A1) in view of Wei et al. (US 2022/0181031 A1).

Claim 1, Blank discloses a computer-implemented method of generating and providing haircare product recommendations to a subject, the method comprising: 
determining, by the smartphone, an exposure amount of a pollutant impacting a subject's hair (FIG.2; ¶¶ [0046]-[0047] “In various exemplary embodiments, for example if the display device is a smartphone”; ¶ [0054] “the hair condition-determining device can be designed such that it is possible to determine the degree of (oxidative) hair damage in a precise manner by employing the optical sensor by ascertaining the content of cysteic acid”) 
determining, by the smartphone, a damage assessment of the subject's hair based on the type of pollutant and amount of pollutant exposure (¶¶ [0046]-[0047]; ¶ [0054]; ¶ [0058] “In various exemplary embodiments this property is used to quantify the degree of damage of the hair in the form of the content of cysteic acid”; ¶ [0059] “determine the degree of damage by detecting the fluorescence intensity of the hair”; ¶ [0067] “An analysis of at least part of the spectrum and an application of the model can be realized here by employing … smartphones”), including accessing a user data store containing the subject’s hair type…and quantification of hair damage based on hair type…  (¶ [0049] “data and/or experience values from (other) users, who may have a similar hair condition (for example a similar degree of damage and/or a similar hair status) and possibly a similar profile (age, gender, lifestyle habits, hair type, ethnicity, etc.), can be taken into consideration when determining the recommendation”; ¶ [0079]; ¶ [0088]; ¶ [0164] “the external data processing device 226 may optionally perform additional tasks …to determine the hair condition and/or the recommendation, to store results for creating a progression profile over time”); and 
providing, by the smartphone, at least one haircare product recommendation to the subject, wherein the recommendation is directed to repair damage to the hair provided in the damage assessment (¶¶ [0046]-[0047]; ¶¶ [0050]-[0052] “the hair condition-determining device may be designed to transmit a current hair damage condition of a  user, which for example may have been determined by employing the NIR sensor, from the hair condition-determining device … to a hair treatment agent mixing device, which can determine an individual hair treatment agent composition and can provide a corresponding hair treatment agent to the user”; ¶ [0076] “a portable processing device, also referred to as a mobile data processing device, can be used to provide the determined hair condition or the recommendation.  For example, a smartphone”; ¶ [0160] “The determined hair condition (for example the determined degree of hair damage) and optionally a recommendation determined by employing the determined hair condition, for example a recommendation for … a hair treatment, can be provided by employing the output device 128”).
	Blank does not disclose:
determining, by a GPS, a subject's location, 
determining, by a smartphone, a publicly accessible source of pollutant data by web- mapping, wherein the pollutant data is for a location in proximity to the subject's location;…
a user data store containing the subject's hair type, a listing of pollutants, and quantification of hair damage based on hair type and exposure time for each pollutant.
However, Wei [Symbol font/0x2D]which like Blank is related to determining a subject’s pollution damage[Symbol font/0x2D] teaches:
determining, by a GPS, a subject's location (Wei ¶ [0045] “track a user's position using GPS”), 
determining, by a smartphone, a publicly accessible source of pollutant data by web- mapping, wherein the pollutant data is for a location in proximity to the subject's location (Wei ¶ [0045] “ An alternative method to track an individuals' exposure to outdoor pollution is to track a user's position using GPS, and such measured location may be used to determine the local pollution levels from various databases and sensors that are publicly available”);and
a user data store containing … a listing of pollutants (Wei ¶ [0047] “An embodiment of a solution to monitor an individual's infection risk and exposure to outdoor sourced pollutants (i.e., PM, SO.sub.2, NO.sub.2, O.sub.3)”; see “PM, SO2, NO2, O3” in FIG. 2), and quantification of damage based on exposure time for each pollutant (¶ [0061] “A further user interface element 218 may appear to allow the user to indicate a start and finish time for a selected activity. A rough PM concentration could be calculated by combining estimates based upon the selected activities, the ventilation rate, and the duration of the activities.” and “ Various known method may be used to combine these various bits of information to determine the indoor PM levels as well as pollution levels”; ¶ [0062] “By combining the information from sensors such as the wearable CO.sub.2 sensors and location sensors, external and contextual information, clinical risk scores (e.g., cardiovascular risk, pulmonary risk, asthma risk, etc.) may be updated for the individuals being monitored to take into account their personal exposition to indoor/outdoor pollutants”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Blank to include the subject location information. listing of pollutants, and exposure time as taught by Wei.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Blank to include the subject location information. listing of pollutants, and exposure time of Wei because it is very important to avoid pollution exposure and there is no existing solution for tracking an individual’s risk of pollutant exposure (Wei ¶ [0044]).

Claim 2, Blank in view of Wei teaches the computer-implemented method of Claim 1.  Blank further discloses:
wherein the hair damage assessment is based on a subject's profile (¶ [0049] “data and/or experience values from (other) users, who may have a similar hair condition (for example a similar degree of damage and/or a similar hair status) and possibly a similar profile (age, gender, lifestyle habits, hair type, ethnicity, etc.), can be taken into consideration when determining the recommendation”; ¶ [0052]).

Claim 3, Blank in view of Wei teaches the computer-implemented method of Claim 2.  Blank further discloses:
wherein the subject's profile includes one or more of hair type, hair color, hair composition, or melanin type and content in hair (¶ [0049] “hair type”).

Claim 4, Blank in view of Wei teaches the computer-implemented method of Claim 1.  Blank discloses hair damage occurring through the use of hair dyes and bleaching (¶ [0008]), which strongly suggests pollutants including volatile organic gases.  Blank does not explicitly disclose wherein the pollutant includes particulate matter or volatile organic gases.
However, Wei further teaches: 
wherein the pollutant includes particulate matter or volatile organic gases (Wei ¶ [0047] “An embodiment of a solution to monitor an individual's infection risk and exposure to outdoor sourced pollutants (i.e., PM, SO.sub.2, NO.sub.2, O.sub.3) via an indirect approach to avoid multiple sensor integration and high cost will now be described”; ¶ [0061] “The health risk evaluation system may further make estimates of the pollution exposure of a user based upon various items such as PM”, Examiner notes “PM” stands for “particulate matter”, see ¶ [0040].)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Blank to specify the pollutant includes the particulate matter as taught by Wei.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Blank to include the particulate matter of Wei because it is very important to avoid pollution exposure and there is no existing solution for tracking an individual’s risk of pollutant exposure (Wei ¶ [0044]).

Claim 5, Blank in view of Wei teaches the computer-implemented method of Claim 1.  Blank further discloses:
further comprising continuously integrating a total amount of exposure for each pollutant impacting the subject's hair, and updating the hair damage assessment based on changing amounts of exposure to the pollutants (¶ [0052] “Continuous, possibly frequent, measurements of reliable hair damage values made possible as a result may allow the user to track his/her state of hair health over time”)
Blank does not explicitly disclose updating the hair damage assessment based on increasing amounts of exposure to the pollutants.  However, Wei further teaches: increasing amounts of exposure to the pollutants (Wei ¶ [0041] “Many studies have shown the health effect of these outdoor pollutants, which mainly come from industry, energy supply, transportation, sunlight, etc. A meta-analysis revealed that every 10 ppb increase of SO.sub.2 could cause 2.9% increase of lung infection risk. A 10 μg/m.sup.3 increase could cause 3.4% increased risk of hypertension.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Blank to specify the changing amounts of exposure are increasing as taught by Wei.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Blank to include the increasing exposure amounts of Wei because it is very important to avoid pollution exposure and there is no existing solution for tracking an individual’s risk of pollutant exposure (Wei ¶ [0044]).

Claim 6, Blank in view of Wei teaches the computer-implemented method of Claim 1.  Blank further discloses:
further comprising determining a pollutant exposure limit based on light interacting with the pollutant or determining the pollutant exposure limit based on light exposure of the subject or determining the pollutant exposure limit based on a sum total of exposure amounts of more than one pollutants (¶ [0069] “ the degree of damage of hair can be determined with use of the near-infrared range, i.e. by irradiating the hair with a near-infrared light and by spectral analysis of at least part of the NIR light, once this has interacted with the hair, or with use of the infrared range, i.e. by irradiating the hair with infrared light and by spectral analysis of at least part of the IR light”; ¶ [0078]).

Claim 7-12 are directed to a manufacture.  Claims 7-12 recite limitations that are parallel in nature as those addressed above for claims 1-6 which are directed towards a method.  Claim(s) 7-12 are therefore rejected for the same reasons as set forth above for claims 1-6, respectively.

Claims 13-18 are directed to a system.  Claims 13-18 recite limitations that are parallel in nature as those addressed above for claims 1-6 which are directed towards a method.  Claim(s) 13-18 is therefore rejected for the same reasons as set forth above for claims 1-6, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (De Vecchi, Rodrigo, et al.) aims to evaluate the impact of several environmental aggressors on human surfaces (e.g. hair), using portable and wearable devices for monitoring exposome.  De Vecchi describes quantification of hair damage based on hair type and exposure time for each pollutant on at least page 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                 
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625